Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 1, 2016

                                      No. 04-16-00141-CV

                                 IN THE MATTER OF L.E.A.,

                  From the 386th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013JUV01655A
                           Honorable Laura Parker, Judge Presiding


                                         ORDER
        Appellant’s brief was due on May 26, 2016. See TEX. R. APP. P. 38.6(a). On May 27,
2016, Appellant filed an unopposed first motion for a thirty day extension of time to file his brief
until June 27, 2016.
       Appellant’s motion is GRANTED. Appellant’s brief is due on June 27, 2016.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court